Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 and 20 of U.S. Patent No. 10321149. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-18 and 20 of the patent U.S. 10321149 (see table below).
Instant Application 16883359
U.S. Patent No. 10321149
1. A motion estimation method comprising: selecting a candidate motion vector for a first region of an interpolated frame; selecting a second region of the interpolated frame based on a position of one end of the candidate motion vector; identifying a remote motion vector associated with the second region of the interpolated frame; and applying a bias to the candidate motion vector based on one or more properties associated with the remote motion vector.
1.  A motion estimation method comprising: computing at least first and second candidate bi-directional motion vectors for a first region of an interpolated frame of video content by performing double ended vector motion estimation on the first region; selecting one of the candidate bi-directional motion vectors; identifying a remote region of the interpolated frame, the remote region being located at an off-set location from the first region, based on an endpoint of the selected candidate bi-directional motion vector; obtaining a remote 

2.  The method according to claim 1, wherein the properties associated with the remote motion vector comprise at least one of: the magnitude of the remote motion vector; the direction of the remote motion vector; and a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector
3. The method according to claim 1, wherein applying the bias comprises comparing one or more properties associated with the remote motion vector with one or more properties associated with the candidate motion vector.
3.  The method according to claim 1, wherein the biasing comprises comparing one or more properties associated with the remote motion vector with one or more properties associated with the selected candidate bi-directional motion vector.
4. The method according to claim 3, wherein the comparing comprises at least one of: comparing the magnitude of the remote motion vector with the magnitude of the candidate motion vector; and comparing the direction of the remote motion vector with the direction of the candidate motion vector.
4.  The method according to claim 3, wherein the comparing comprises at least one of: comparing the magnitude of the remote motion vector with the magnitude of the selected candidate bi-directional motion vector; and comparing the direction of the remote motion vector with the direction of the selected candidate bi-directional motion vector.
5. The method according to claim 3, wherein applying the bias further comprises at least one of: biasing the candidate motion vector to be more likely to be selected as an output vector if the one or more properties associated with the remote motion vector are 


6.  The method according to claim 1, wherein the biasing comprises comparing one or more properties associated with the remote motion vector against a predetermined value.
7. The method according to claim 6, wherein the comparing comprises calculating a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector, and comparing the pixel match value against the predetermined value
7.  The method according to claim 6, wherein the comparing comprises calculating a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector, and comparing the pixel match value against the predetermined value.
8. The method according to claim 7, wherein applying the bias further comprises at least one of: biasing the candidate motion vector to be less likely to be selected as an output vector if comparing the pixel match value to the predetermined value indicates that the pixels located at each end of the remote motion vector are dissimilar; and biasing the candidate motion vector to be more likely to be selected as an output vector if comparing the pixel match value to the predetermined 


9.  The method according to claim 1 further comprising: selecting a further remote region of the interpolated frame, the further remote region being located at an off-set location from the first region and remote region, based on the other endpoint of the selected candidate bi-directional motion vector; obtaining a further remote motion vector for the further remote region of the interpolated frame; and further biasing the selection between the first and second candidate vectors based on one or more properties associated with the further remote motion vector.
10. The method according to claim 1, further comprising choosing the candidate motion vector to be an output motion vector based on the bias, and outputting the output motion vector.
10.  The method according to claim 1, further comprising choosing one of the candidate bi-directional motion vectors to be an output motion vector based on the biasing, and outputting the output motion vector.
11.  A motion estimator, comprising: a storage device storing a candidate motion vector for a first region of an interpolated frame; region selection logic arranged to select a second region of the interpolated frame based on a position of one end of the candidate motion vector; remote vector determination logic arranged to identify a remote motion vector associated with the second region of the interpolated frame; and vector biasing logic arranged to apply a bias to the candidate 


12.  The motion estimator according to claim 11, wherein the properties associated with the remote motion vector comprise at least one of: the magnitude of the remote motion vector; the direction of the remote motion vector; and a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector.
13. The motion estimator according to claim 11, further comprising vector comparison logic arranged to: compare one or more properties associated with the remote motion vector with at least one of: one or more properties associated with the candidate motion vector; and a predetermined value, and provide a result of the comparison to the vector biasing logic.
13.  The motion estimator according to claim 11, further comprising vector comparison logic arranged to: compare one or more properties associated with the remote motion vector with at least one of: one or more properties associated with the selected candidate bi- directional motion vector; and a predetermined value, and provide a result of the comparison to the vector biasing logic.
14. The motion estimator according to claim 11, wherein: the region selection logic is further arranged 


15.  The motion estimator according to claim 11, wherein the interpolated frame is divided into a grid of blocks, and whereby the remote region is identified as the grid block in which the endpoint of the selected candidate vector is located.
16. The motion estimator according to claim 15, wherein motion vectors are stored in a memory for each grid block of the interpolated frame, and the remote vector determination logic is arranged to identify the remote motion vector for the second region by reading the motion vector associated with the grid block corresponding to the second region from the memory.
16.  The motion estimator according to claim 15, wherein motion vectors are stored in a memory for each grid block of the interpolated frame, and the remote vector determination logic is arranged to obtain a remote motion vector for the remote region by reading the motion vector associated with the grid block corresponding to the remote region from the memory.
17. The motion estimator according to claim 11, wherein the remote vector determination logic is arranged to identify a remote motion vector for the 

 The motion estimator according to claim 11, further comprising vector selection logic arranged to choose the candidate motion vector to be an output motion vector based on the bias, and output the output motion vector.
18.  The motion estimator according to claim 11, further comprising vector selection logic arranged to choose one of the candidate bi-directional motion vectors to be an output motion vector based on the biasing, and output the output motion vector.
19. The motion estimator according to claim 11, wherein at least one of the candidate motion vector and the remote motion vector is a double-ended motion vector.
1.  A motion estimation method comprising: computing at least first and second candidate bi-directional motion vectors for a first region of an interpolated frame of video content by performing double ended vector motion estimation on the first region; selecting one of the candidate bi-directional motion vectors; identifying a remote region of the interpolated frame, the remote region being located at an off-set location from the first region, based on an endpoint of the selected candidate bi-directional motion vector; obtaining a remote motion vector for the remote region of the interpolated frame; and biasing a selection between the first and second candidate vectors based on one or more properties associated with the remote motion vector.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to: select a candidate motion vectors for a first region of an interpolated frame; select a second region of the interpolated frame based on a position of 
.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 and 20 of U.S. Patent No. 10701387. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1- 20 of the patent U.S. 10701387 (see table below).
Instant Application 16883359
U.S. Patent No. 10701387

1. A motion estimation method comprising: identifying a remote region of an interpolated frame of video content, the remote region being located at an off-set location from a first region of said interpolated frame, based on a position of one end of a selected candidate motion vector for said first region from among a plurality of candidate motion vectors; obtaining a remote motion vector for the identified remote region of the interpolated frame; and biasing a selection between the plurality of candidate vectors based on one or more properties associated with the remote motion vector.
2. The method according to claim 1, wherein the properties associated with the remote motion vector comprise at least one of: the magnitude of the remote motion vector; the direction of the remote motion vector; and a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector.
2. The method according to claim 1, wherein the properties associated with the remote motion vector comprise at least one of: the magnitude of the remote motion vector; the direction of the remote motion vector; and a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector.
3. The method according to claim 1, wherein applying the bias comprises comparing one or more properties associated with the remote motion vector with one or more properties associated with the candidate motion vector.
3. The method according to claim 1, wherein the biasing comprises comparing one or more properties associated with the remote motion vector with one or more properties associated with the selected candidate motion vector.
4. The method according to claim 3, wherein the comparing comprises at least one of: comparing the magnitude of the remote motion vector with the magnitude of the candidate motion vector; and 


5. The method according to claim 3, wherein the biasing further comprises at least one of: biasing the selected candidate motion vector to be more likely to be selected as an output vector if the one or more properties associated with the remote motion vector are within a predefined threshold of the one or more properties associated 35 with the selected candidate motion vector; and biasing the selected candidate motion vector to be less likely to be selected as an output vector if the one or more properties associated with the remote motion vector differ from the one or more properties associated with the selected candidate motion vector by more than a predefined threshold.
6. The method according to claim 1, wherein applying the bias comprises comparing one or more properties associated with the remote motion vector against a predetermined value
6. The method according to claim 1, wherein the biasing comprises comparing one or more properties associated with the remote motion vector against a predetermined value.
7. The method according to claim 6, wherein the comparing comprises calculating a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector, and comparing the pixel match value against the predetermined value
7. The method according to claim 6, wherein the comparing comprises calculating a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector, and comparing the pixel match value against the predetermined value.
8. The method according to claim 7, wherein applying the bias further comprises at least one of: biasing the 


9. The method according to claim 1, further comprising: selecting a further remote region of the interpolated frame, the further remote region being located at an off-set location from the first region and remote region, based on a position of the other end of the selected candidate motion vector; identifying a further remote motion vector for the further remote region of the interpolated frame; and further biasing the selection between the plurality of candidate vectors based on one or more properties associated with the further remote motion vector.
10. The method according to claim 1, further comprising choosing the candidate motion vector to be an output motion vector based on the bias, and outputting the output motion vector.
10. The method according to claim 1, further comprising choosing one of the candidate motion vectors to be an output motion vector based on the biasing, and outputting the output motion vector.
11.  A motion estimator, comprising: a storage device storing a candidate motion vector for a first region of an interpolated frame; region selection logic arranged 


12. The motion estimator according to claim 11, wherein the properties associated with the remote motion vector comprise at least one of: the magnitude of the remote motion vector; the direction of the remote motion vector; and a pixel match value relating to the similarity between a set of pixels located at each end of the remote motion vector.
13. The motion estimator according to claim 11, further comprising vector comparison logic arranged to: compare one or more properties associated with the remote motion vector with at least one of: one or more properties associated with the candidate motion vector; and a predetermined value, and provide a result of the comparison to the vector biasing logic.
13. The motion estimator according to claim 11, further comprising vector comparison logic arranged to: compare one or more properties associated with the remote motion vector with at least one of: one or more properties associated with the selected candidate motion vector, and a predetermined value; and provide a result of the comparison to the vector biasing logic.
14. The motion estimator according to claim 11, wherein: the region selection logic is further arranged 


15. The motion estimator according to claim 11, wherein the interpolated frame is divided into a grid of blocks, and whereby the remote region is identified as the grid block in which the end of the selected candidate vector is located.
16. The motion estimator according to claim 15, wherein motion vectors are stored in a memory for each grid block of the interpolated frame, and the remote vector determination logic is arranged to identify the remote motion vector for the second region by reading the motion vector associated with the grid block corresponding to the second region from the memory.
16. The motion estimator according to claim 15, wherein motion vectors are stored in a memory for each grid block of the interpolated frame, and the remote vector determination logic is arranged to identify a remote motion vector for the remote region by reading the motion vector associated with the grid block corresponding to the remote region from the memory.
17. The motion estimator according to claim 11, wherein the remote vector determination logic is arranged to identify a remote motion vector for the 

 The motion estimator according to claim 11, further comprising vector selection logic arranged to choose the candidate motion vector to be an output motion vector based on the bias, and output the output motion vector.
18. The motion estimator according to claim 11, further comprising vector selection logic arranged to choose one of the candidate motion vectors to be an output motion vector based on the biasing, and output the output motion vector
19. The motion estimator according to claim 11, wherein at least one of the candidate motion vector and the remote motion vector is a double-ended motion vector.
19. The motion estimator according to claim 11, wherein at least one of the candidate motion vector and the remote motion vector is a double-ended motion vector.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to: select a candidate motion vectors for a first region of an interpolated frame; select a second region of the interpolated frame based on a position of one end of the candidate motion vector; identify a remote motion vector associated with the second region of the interpolated frame; and apply a bias to the candidate motion vector based on one or more properties associated with the remote motion vector.
20. A non-transitory computer readable storage medium having stored thereon processor executable instructions that when executed cause at least one processor to: identify a remote region of an interpolated frame of video content, the remote region being located at an off-set location from a first region of said interpolated frame, based on a position of one end of a selected candidate motion vector for said first region from among a plurality of candidate motion vectors; obtain a remote motion vector for the identified remote region of the interpolated frame; and bias a selection between the plurality of candidate vectors based on one or more properties associated with the remote motion vector.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//FABIO S LIMA/ Primary Examiner, Art Unit 2486